  Case: 1:18-cv-07686 Document #: 850 Filed: 12/14/20 Page 1 of 3 PageID #:8180




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 IN RE: Lion Air Flight JT 610 Crash                Lead Case No. 18-cv-07686


 This document relates to                           Honorable Thomas M. Durkin
 Case Nos. 19-cv-2982, 19-cv-2979, 19-cv-
 2987, 19-cv-2980, 19-cv-5214, 19-cv-5215


            GOVERNMENT’S MOTION TO MODIFY SEALING ORDER

       The United States of America, by its attorney, JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, pursuant to Title 28, United

States Code, Section 517, respectfully moves this Court to modify its January 23,

2020 order regarding filing materials under seal to allow it access to certain sealed

materials.

             1.   On January 23, 2020, this Court entered an order directing that filings

seeking approval of settlement agreements involving minor children be filed under

seal if the parties wish to keep the settlement amounts and terms confidential. Dkt.

324.

             2.   On December 2, 2020, Edelson PC, counsel for certain plaintiffs, filed

a Verified Motion for Rule to Show Cause expressing concern that the law firm of

Girardi Keese misappropriated settlement proceeds owed to Girardi Keese’s clients.

Dkt. 842.

             3.   On December 11, 2020, Thomas Girardi filed under seal a response to

the Verified Motion for Rule to Show Cause. Dkt. 847.
  Case: 1:18-cv-07686 Document #: 850 Filed: 12/14/20 Page 2 of 3 PageID #:8181




            4.   On December 14, 2020, this Court entered civil contempt against the

law firm Girardi Keese and Thomas Girardi individually, as well as judgments as to

both parties in the amount of $2,000,000 plus interest. Dkt. 848.          The Court

referred the matter to the U.S. Attorney’s Office for the Northern District of Illinois

(“USAO”).

            5.   The government respectfully requests that the Court enter an order

modifying its current sealing order to allow access by the USAO, and any law

enforcement personnel or Department of Justice personnel working with the USAO,

to any materials filed under seal pursuant to the Court’s January 23, 2020 sealing

order, regardless of when filed. The materials would be maintained confidentially

by the government unless disclosure is authorized by a subsequent court order. The

government requests that parties to this litigation be directed to provide such sealed

filings to the USAO upon request.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                        By:   /s/ John C. Kocoras
                                              John C. Kocoras
                                              First Assistant U.S. Attorney
                                              219 South Dearborn Street
                                              Chicago, Illinois 60604
                                              (312) 353-5300

Date: December 14, 2020




                                          2
  Case: 1:18-cv-07686 Document #: 850 Filed: 12/14/20 Page 3 of 3 PageID #:8182




                            CERTIFICATE OF SERVICE

      The undersigned Assistant United States Attorney hereby certifies that in
accordance with Local Rule 5.5 and the General Order on Electronic Case Filing
(ECF), the following document:

         GOVERNMENT’S MOTIONTO MODIFY SEALING ORDER

was served pursuant to the district court=s ECF system as to ECF filers on
Monday, December 14, 2020, and separately by electronic mail to:

Evan A. Jenness
Law Offices of Evan A. Jenness
evan@jennesslaw.com
Counsel for Thomas Girardi

Edith R. Matthai
Robie & Matthai PC
EMatthai@romalaw.com
Counsel for David Lira

Ryan D. Saba
Rosen Saba LLP
rsaba@rosensaba.com
Counsel for Keith Griffin




                                          /s/ John C. Kocoras
                                          John C. Kocoras
                                          First Assistant U.S. Attorney
                                          219 S. Dearborn Street
                                          Chicago, IL 60604
                                          (312) 353-5300




                                         3
